Case 7:16-cv-01712-PMH-PED Document 84 Filed 03/13/19 Page 1 of 2

BALLON STOLL BADER », NADLER, PC.

COUNSELLORS AT LAW FOUNDED193 1 729 SEVENTH AVENUE

17™ FLOOR
New York, NY 10019-6831
Ph. 212.575.7900

www.ballonstoll.com

March 13, 2019
MOVRSILALD, B. BELLOVIN

(212) 375-7900 ext. 3270

mbcllovin@ballonstollcom

VIA ECF

Honorable Paul E. Davidson
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: Russell v. Westchester Community College, et al.
Civil Action No. 16-cv-1712 (KMK) (PED)
Our File No. 20927.002

Dear Magistrate Davidson:

We are substituted counsel for Plaintiff, Dr. Suzan Russell (“Plaintiff’ or “Dr. Russell”) in
the above-referenced case. | am writing to request, upon consent of defense counsel, a
revision of the Case Management and Scheduling Order, pursuant to the March 6, 2019
Order [Docket No. 82], as it relates to discovery. We have yet to have a substantive
discussion with the client due to her illness. As such, as per the March 6, 2019 Order, a
“meet and confer” was held between counsel for the parties and, upon the consent of
defense counsel, respectfully propose the following revised discovery schedule:

(1) Responses to all discovery ordered to be produced at the January 8, 2019
discovery conference; all outstanding signed HIPAA requests to be produced; all
outstanding responses to discovery requests for production at Plaintiff's first
deposition session and Defendants’ depositions to be completed by April 15, 2019;

(2) Plaintiff's continued deposition to be held by May 7, 2019;

(3) Plaintiffs expert disclosures, including report(s), production of underlying
documents to be served by May 30, 2019;

(4) Defendants’ expert disclosures, including report(s), production of underlying
documents to be served by June 21, 2019;

(5) Depositions of expert witnesses to be held by July 19, 2019;

AFFILIATE OFFICES

Hackensack, NJ ¢ Philadelphia, PA ¢ San Francisco, CA
Dubai, U.A.E. « Moscow, Russia
Case 7:16-cv-01712-PMH-PED Document 84 Filed 03/13/19 Page 2 of 2

Magistrate Paul E. Davidson
March 13, 2019
Page 2

Lastly, we respectfully request, on consent, that the deadline for the conclusion of all
discovery be extended to July 19, 2019.

Respectfully submitted,

s/Marshall Bellovin
Marshall B. Bellovin (MB 5508)

cc: Irma Cosgriff, Esq. (via ECF)
Danielle K. Conn Rosenberg, Esq. (via ECF)
